Title: To James Madison from Hans Rudolph Saabye, 18 November 1808
From: Saabye, Hans Rudolph
To: Madison, James



Sir,
Copenhagen 18th. November 1808.

By the Ship Galen, Capn. Saml. Stedmann of Boston I had the pleasure of sending my last respects of 19 August, but am ignorant if it ever came to hand, because this Captain, after I had solicited and obtained his danish Majesty’s permission for him to depart in ballast, direct for America, to which he bound himself, committed the unpardonable action, of sailing direct to the british vessels, laying in view of this port, and of proceeding under their convoy, to the Baltic.  This shamefull conduct has been particularly disagreeable to me, and has produced the greatest discontent here, against such perfidy.  It has been impossible for me to find out, if he has forwarded my dispatches to you, and what is become of the seamen I sent away by him.  I therefore inclose a triplicate of the former. From the public newspapers I have learnt his arrival at St. Petersburg, and that he had been stopped there on suspicion, but I do not Know the particulars.  All the ships detained here are now condemned by the court of Admiralty.  The only thing therefore in my power to do for these captains, is to assist them in arranging their affairs, and to contribute to their getting home in the least expensive manner.  On my application to h: Majesty for this purpose he granted permission, that one of the condemned american ships might be bought, and return in ballast to America, and that all american seamen now here, may return in her.  For this purpose, the ship Live Oak has been bought by Capt. Gerrall Jerrall, who is the bearer hereof, but Capt. Stedmanns perfidious conduct has produced the consequence, that I have been obliged to give bond to the amount of 7500 Ris, that said Ship is going direct to the U. S. to be proved lawfully within a twelve month.  The court of Admiralty Keeping all the documents of the condemned ships, and not being to be prevailed upon to give them up, I have issued a Certificate, to enable the ship to complete her return voyage, to which is annexed the act of condemnation and bill of sale, a copy of the given bond, and a list of all the Captains and seamen returning in her.  Every captain whose ship is condemned here, has the act of condemnation, and it is possible, that they might make application to the government of the U. States.
In this case I expect to receive nearer tion if my reclamation from the danish Government was to be made.  I annex a list of the American masters and seamen returning by Capt. Yerrall.  Some of the  of the latter have without my permission, engaged themselves in danish privateers, and are now aboard, altho.’ this was no ways necessary, I having at no inconsiderable expence, maintained those who were in distress.  I am respectfully Sir, Your ms. obedt. Humble Servant

H. R. Saabye


Just as I finished these respects, the admiralty Office sent me the sea letter and  Pass, which I delivered to Capt. Yerrell.

